Action for malpractice against a dentist by plaintiff wife and for loss of services, etc., by plaintiff husband. Judgment in favor of plaintiffs reversed on the law and a new trial granted, with costs to appellant to abide the event. The X-ray plates were erroneously admitted. They were not admissible under section 37-4-a of the Civil Practice Act. They were not properly authenticated. While discretion to grant the motion to amend the answer by pleading a prior judgment might have been exercised in favor of the motion, in view of plaintiffs’ consent, the opportunity to amend at Special Term is now afforded, and it will there be made clear whether the judgment was against one or both plaintiffs. Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ., concur.